Order entered March 4, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-00705-CV

                                 CITY OF DALLAS, Appellant

                                              V.

                    BRIAN LONCAR, SUE LONCAR, ET AL., Appellees

                          On Appeal from the County Court at Law No. 3
                                      Dallas County, Texas
                              Trial Court Cause No. CC-09-06753-C

                                           ORDER
       The Court has before it appellant’s February 28, 2013 unopposed motion for extension of

time to file reply brief. The Court GRANTS the motion and ORDERS that any reply brief be

filed by April 8, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE